DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al, US 2019/0295248.
 	Regarding claim 1, Nakamura discloses a medical information processing apparatus (fig. 2; para 0042; a medical image specifying apparatus) comprising: 
 	a memory storing therein a trained model (fig. 4, element 23A; para 0004, 0055, and 0063; a discriminator that is a neural network deep-learned) provided with a function to specify, on a basis of input information including a medical image and medical examination information related to the medical image (fig. 4; para 0004, 0029, 0035, and 0062-0063; a medical image and examination information), at least one selected from between a relevant image relevant to the medical image and an image processing process performed on a basis of the medical image (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064; a relevant medical image and processing for converting each of the plurality of medical images into image character information corresponding to each medical image); and 
 	processing circuitry configured to give an evaluation to at least one selected from between the relevant image and the image processing process specified by the trained model (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report).
 	Regarding claim 2, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry further specifies the input information and the evaluation as learning data for the trained model (figs. 4-5; para 0062-0064).
 	Regarding claim 3, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry further updates the trained model on a basis of the input information and the evaluation (figs. 4-5; para 0062-0064).
 	Regarding claim 4, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry gives the evaluation to a set made up of the relevant image and the image processing process specified by the trained model (fig. 4; para 0061-0064).
Regarding claim 5, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry gives the evaluation in accordance with whether or not the relevant image specified by the trained model and a medical image resulting from the image processing process specified by the trained model were each used for interpretation of the medical image (fig. 4; para 0061-0064).
 	Regarding claim 6, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry gives the evaluation in accordance with whether or not there was one or more other images used for interpretation of the medical image, besides the relevant image specified by the trained model and a medical image resulting from the image processing process specified by the trained model (fig. 4; para 0061-0064).
 	Regarding claim 7, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry gives the evaluation in accordance with whether or not a waiting time period was incurred by using the relevant image specified by the trained model and a medical image resulting from the image processing process specified by the trained model, during interpretation of the medical image (fig. 4; para 0061-0064).
 	Regarding claim 8, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry gives the evaluation on a basis of a result of interpretation of the medical image (fig. 4; para 0061-0064).
Regarding claim 9, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry further acquires the relevant image specified by the trained model and a medical image resulting from the image processing process specified by the trained model and stores the acquired relevant image and medical image into an image memory (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 10, the medical information processing apparatus according to claim 9, Nakamura further discloses wherein the image memory is storage having a plurality of hierarchical layers, and the processing circuitry acquires the relevant image specified by the trained model from a low-speed hierarchical layer in the image memory and stores the acquired relevant image into a high-speed hierarchical layer in the image memory (fig. 2; element 14; para 0043 and 0051-0052).
 	Regarding claim 11, the medical information processing apparatus according to claim 1, Nakamura further discloses wherein the processing circuitry further causes the trained model to specify at least one selected from between the relevant image and the image processing process, on the basis of the input information (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 12, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry causes the trained model to specify the relevant image and the image processing process, by using additional information to the medical image as the medical examination information (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
Regarding claim 13, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry causes the trained model to specify the relevant image and the image processing process, by using order information used at a time of acquiring the medical image as the medical examination information (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064).
 	Regarding claim 14, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry causes the trained model to specify, as the relevant image, an image of a patient who is same as a patient imaged in the medical image (para 0035, 0062-0063, and 0074).
 	Regarding claim 15, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry causes the trained model to specify, as the relevant image, an image of a patient having a clinical case that is same as or similar to that of a patient imaged in the medical image (para 0035, 0062-0063, and 0074).
 	Regarding claim 16, the medical information processing apparatus according to claim 11, Nakamura further discloses the processing circuitry causes the trained model to specify, as the image processing process, a process of generating a three-dimensional image on a basis of the medical image that is two-dimensional and generating a two-dimensional image on a basis of the three-dimensional image (para 0005 and 0073).
 	Regarding claim 17, the medical information processing apparatus according to claim 11, Nakamura further discloses wherein the processing circuitry causes the trained model to specify, as the image processing process, an analyzing process 
 	Regarding claim 18, the medical information processing apparatus according to claim 2, Nakamura further discloses wherein the processing circuitry further generates a trained model on a basis of the learning data (fig. 4; para 0004, 0055, and 0063).
 	Regarding claim 19, Nakamura discloses a medical information processing system (fig. 1; para 0029; a medical information system) comprising: 
 	a memory storing therein a trained model (fig. 4, element 23A; para 0004, 0055, and 0063; a discriminator that is a neural network deep-learned) provided with a function to specify, on a basis of input information including a medical image and medical examination information related to the medical image (fig. 4; para 0004, 0029, 0035, and 0062-0063; a medical image and examination information), a relevant image relevant to the medical image and an image processing process performed on a basis of the medical image (fig. 4; para 0009, 0018, 0020, 0044, 0061, and 0063-0064; a relevant medical image and processing for converting each of the plurality of medical images into image character information corresponding to each medical image); and
 	 processing circuitry configured: 
 		to cause the trained model to specify the relevant image and the image processing process on the basis of the input information (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); 
 		to perform the image processing process specified by the trained model on the basis of the medical image (fig. 4; para 0061-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); 
 		to acquire the relevant image specified by the trained model and a medical image resulting from the image processing process specified by the trained model and to store the acquired relevant image and medical image into an image memory (fig. 4, element S3; para 0009, 0018, 0020, 0044, 0061, and 0063-0064; the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); 
 		to cause the relevant image stored in the image memory and the medical image resulting from the image processing process specified by the trained model to be displayed (figs. 4-5; para 0065 and 0068; a relevant tomographic image and a display region of the interpretation report are displayed on the right side of the relevant tomographic image); 
a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report); and 
 		to specify the input information and the evaluation as learning data for the trained model (figs. 4-5; para 0062-0064; a discriminator that is a neural network deep-learned so as to output a score indicating the degree of matching between the input image character information and the report character information. Then, the specifying unit specifies a tomographic image having the highest score, among the tomographic images whose scores output from the discriminator exceed a predetermined threshold value Th1, as one relevant tomographic image that is relevant to the interpretation report).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665